Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Nicholas Carr (reg. 57,594) on February 23, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	(Currently Amended) A system, comprising:
	a computer processor; and
	a memory storing instructions which when executed by the processor to cause the processor to: 
receive, from a user interface, a query specifying a search term comprising an acronym, the query associated with an account;

return, by the DBMS of the first virtual machine instance, [[the]] results of the result set as responsive to the query, each result in the result set comprising a respective definition for the acronym, the result set outputted for display via the user interface; 
receive classification data comprising a subset of the plurality of content tags, the subset comprising manually added content tags;
receive learning data describing use of a plurality of user interfaces including the user interface, the learning data comprising: (i) a frequency of use of each of the plurality of user interfaces, (ii) a type of each query received via the plurality of user interfaces, (iii) a role of users submitting queries via the plurality of user interfaces, and (iv) an organizational unit the users submitting queries are members of; 
generate at least one new content tag for at least one of the plurality of entries in the database by a machine learning (ML) algorithm based on the classification data, the learning data, and an ML model; 
apply the generated at least one new content tag to the at least one of the plurality of entries in the database; and


2.	(Original) The system of claim 1, the memory storing instructions which when executed by the processor to cause the processor to:
process a corpus of text using one or more natural language processing algorithms to extract a normalized set of terms from the corpus;
identify, by the ML algorithm based on the normalized set of terms and a second ML model generated based on a training dataset, a new acronym not having an entry in the database; 
output an indication of the new acronym; and
responsive to receiving approval of the new acronym, add an entry for the new acronym to the database.

3.	(Original) The system of claim 2, the memory storing instructions which when executed by the processor to cause the processor to:
generate, based on the second ML model, a candidate definition and a candidate tag for the new acronym; 
output an indication of the candidate definition and the candidate tag for review; and
receive input modifying the candidate definition and the candidate tag, wherein the entry for the new acronym in the database comprises the modified candidate definition and the modified candidate tag.

4.	(Currently Amended) The system of claim 1, the memory storing instructions which when executed by the processor to cause the processor to:
receive, by the first virtual machine instance via an application programming interface (API), contextual data associated with the account, the contextual data comprising indications of [[a]] the role of a user and membership of the user within [[an]] the organizational unit;
generate, by the first virtual machine instance, the context vector based on the received contextual data, the DBMS of the first virtual machine instance to process the query based on the context vector;
compute, by the DBMS of the first virtual machine instance, a score for each result in the result set based on the ML model and the context vector; and
order, by the DBMS of the first virtual machine instance, the results in the result set based on the computed scores, the DBMS of the first virtual machine instance to return the ordered results in the result set as responsive to the query.

5.	(Original) The system of claim 4, the memory storing instructions which when executed by the processor to cause the processor to:
receive an authentication request from the user interface;
authenticate credentials for the account received in the authentication request; and
provide, by a load balancer based on a current load, the query to the first virtual machine instance, each virtual machine instance providing an instance of the DBMS.

6.	(Original) The system of claim 1, the content tags comprising: (i) one or more organizational units associated with the entry in the database, (ii) one or more roles associated with the entry in the database, (iii) a context associated with the entry in the database, (iv) one or more projects associated with the entry in the database, (v) a privacy level of the entry in the database, and (vi) a security level required to access the entry in the database.

7.	(Currently Amended) The system of claim 1, wherein the elements of the context vector comprise indications of: (i) an account identifier of theaccount, (ii) the role of a user associated with the account, (iii) the organizational unit, (iv) a team of the user, (v) a project of the user, (vi) a privacy level of the search term, (vii) a security level of the user, (viii) a skill of the user, (ix) a location of the user, and (x) a communications network a device providing the user interface is connected to, wherein the plurality of user interfaces comprise: (i) a web page, (ii) a web browser extension, (iii) a mobile operating system application, (iv) a chat interface, and (v) a desktop operating system application.

8.	(Currently Amended) A non-transitory computer-readable storage medium storing computer-readable program code, the computer-readable program code executable by a processor to:
receive, from a user interface, a query specifying a search term comprising an acronym, the query associated with an account;

return, by the DBMS of the first virtual machine instance, [[the]] results of the result set as responsive to the query, each result in the result set comprising a respective definition for the acronym, the result set outputted for display via the user interface; 
monitor use of a plurality of user interfaces including the user interface by a plurality of users; 
generate, based on the monitoring, use data specifying: (i) a frequency of use of each of the plurality of user interfaces, (ii) a type of each query received via the plurality of user interfaces, (iii) a role of the users submitting queries via the plurality of user interfaces, and (iv) an organizational unit the users submitting queries are members of; and
process another query based at least in part on the generated use data, the another query comprising another acronym.

9.	(Original) The non-transitory computer-readable storage medium of claim 8, the computer-readable program code executable by the processor to:

order, by the DBMS of the first virtual machine instance, the results in the result set based on the computed scores, the DBMS of the first virtual machine instance to return the ordered results in the result set as responsive to the query. 
 
10.	(Currently Amended) The non-transitory computer-readable storage medium of claim 8, the computer-readable program code executable by the processor to:
receive classification data comprising a subset of the plurality of content tags, the subset comprising manually added content tags;
receive the use data generated based on the monitoring; 
generate at least one new content tag for at least one of the plurality of entries in the database by a machine learning (ML) algorithm based on the classification data, the use data, and [[the]] a ML model; and
apply the generated at least one new content tag to the at least one of the plurality of entries in the database.

11.	(Currently Amended) The non-transitory computer-readable storage medium of claim 8, the computer-readable program code executable by the processor to:
process a corpus of text using one or more natural language processing algorithms to extract a normalized set of terms from the corpus;
machine learning (ML) algorithm based on the normalized set of terms and an 
output an indication of the new acronym; and
responsive to receiving approval of the new acronym, add an entry for the new acronym to the database.

12.	(Currently Amended) The non-transitory computer-readable storage medium of claim 11, the computer-readable program code executable by the processor to:
generate, based on the 
output an indication of the candidate definition and the candidate tag for review; and
receive input modifying the candidate definition and the candidate tag, wherein the entry for the new acronym in the database comprises the modified candidate definition and the modified candidate tag.

13.	(Currently Amended) The non-transitory computer-readable storage medium of claim 12, the computer-readable program code executable by the processor to:
determine, by the ML algorithm based on the entry for the new acronym and the 
generate, based on the 


14.	(Currently Amended) The non-transitory computer-readable storage medium of claim 8, the computer-readable program code executable by the processor to:
receive classification data comprising a subset of the plurality of content tags, the subset comprising manually added content tags;
receive learning data describing use of the plurality of user interfaces by a plurality of users, the learning data comprising: (i) a frequency of use of each of the plurality of user interfaces, (ii) a type of each query received via the plurality of user interfaces, (iii) the role of the users submitting queries via the plurality of user interfaces, and (iv) the organizational unit the users submitting queries are members of; 
generate at least one new content tag for at least one of the plurality of entries in the database by a machine learning (ML) algorithm based on the classification data, the learning data, and [[the]] a ML model; and
apply the generated at least one new content tag to the at least one of the plurality of entries in the database.

15.	(Currently Amended) A method, comprising:
receiving, from a user interface, a query specifying a search term comprising an acronym, the query associated with an account;
processing, by a database management system (DBMS) of a first virtual machine instance of a plurality of virtual machine instances, the query against a database of the 
returning, by the DBMS of the first virtual machine instance, [[the]] results of the result set as responsive to the query, each result in the result set comprising a respective definition for the acronym, the result set outputted for display via the user interface; 
processing a corpus of text using one or more natural language processing algorithms to extract a normalized set of terms from the corpus;
identifying, by a first machine learning (ML) algorithm based on the normalized set of terms and a first ML model generated based on a training dataset, a new acronym not having an entry in the database; 
receiving input modifying a candidate definition and a candidate tag generated based on the ML model for the new acronym; 
determining, by the ML algorithm based on a first entry for the new acronym in the database and the first ML model, that a definition for the new acronym has changed; 
adding, to the database, a second entry for the new acronym comprising an updated definition and an updated tag generated based on the first ML model; and
processing another query based at least in part on the updated definition and the updated tag, the another query comprising another acronym.

16.	(Original) The method of claim 15, further comprising:
adding the first entry for the new acronym to the database; and


17.	(Original) The method of claim 16, further comprising:
receiving, by the first virtual machine instance via an application programming interface (API), contextual data associated with the account, the contextual data comprising indications of a role of a user and membership of the user within an organizational unit; and
generating, by the first virtual machine instance, the context vector based on the received contextual data, the DBMS of the first virtual machine instance to process the query based on the context vector.

18.	(Original) The method of claim 17, further comprising:
computing, by the DBMS of the first virtual machine instance, a score for each result in the result set based on a second ML model and the context vector; and
ordering, by the DBMS of the first virtual machine instance, the results in the result set based on the computed scores, the DBMS of the first virtual machine instance to return the ordered results in the result set as responsive to the query.

19.	(Original) The method of claim 18, further comprising:
receiving an authentication request from the user interface;
authenticating credentials for the account received in the authentication request; and


20.	(Currently Amended) The method of claim 15, further comprising:
receiving classification data comprising a subset of the plurality of content tags, the subset comprising manually added content tags;
receiving learning data describing use of [[the]] a plurality of user interfaces including the user interface by a plurality of users, the learning data comprising: (i) a frequency of use of each of the plurality of user interfaces, (ii) a type of each query received via the plurality of user interfaces, (iii) a role of the users submitting queries via the plurality of user interfaces, and (iv) an organizational unit the users submitting queries are members of; 
generating at least one new content tag for at least one of the plurality of entries in the database by the ML algorithm based on the classification data, the learning data, and the first ML model; and
applying the generated at least one new content tag to the at least one of the plurality of entries in the database.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

  
The closest prior arts of record consist of the prior arts made of record in the parent application, application 16151844, as well as the pertinent prior art(s) not relied upon that is listed below and within the previous Office action dated 12/10/2020. Each reference individually teaches aspects of disambiguating or decoding terms using a variety of different conditions. Some conditions include resolving terms in search results while considering at least job role, company directory, job title, user profile, social media, project phase, etc. The references cannot be sufficiently combined to provide a proper 35 USC § 103 rejection to disclose aspects of limitations impacted by the learning and/or monitoring features (as disclosed in at least each independent claim noted below), in combination with the remaining limitations within each independent claim.

Claim 1 discloses the features: “receive classification data comprising a subset of the plurality of content tags, the subset comprising manually added content tags; receive learning data describing use of a plurality of user interfaces including the user interface, the learning data comprising: (i) a frequency of use of each of the plurality of user interfaces, (ii) a type of each query received via the plurality of user interfaces, (iii) a role of users submitting queries via the plurality of user interfaces, and (iv) an organizational unit the users submitting queries are members of;2Appl. No. 16/416,719DocketNo.: 1988.0021CResponse Dated February 12, 2021Examiner: Antoine, Alicia M.Reply to Office Action of December 10, 2020TC/A.U. 2162 generate at least one 

Claim 8 discloses the features: “monitor use of a plurality of user interfaces including the user interface by a plurality of users; 

Claim 15 discloses the features: “processing a corpus of text using one or more natural language processing algorithms to extract a normalized set of terms from the corpus; identifying, by a first machine learning (ML) algorithm based on the normalized set of terms and a ML model generated based on a training dataset, a new acronym not having an entry in the database; receiving input modifying a candidate definition and a candidate tag generated based on the ML model for the new acronym; determining, by the ML algorithm based on a first entry for the new acronym in the database and the first ML model, that a definition for the new acronym has changed; 

Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 2-7, 9-14, and 16-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20190102441 (Malak et al) discloses techniques for the standardization of data. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        2/22/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162